UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6104


GREGORY TYRONE GARY-BEY,

                Petitioner - Appellant,

          v.

MARK R. HERRING, Attorney General of       Virginia;    KEITH   W.
DAVIS, Warden, Sussex I State Prison,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv-00160-AWA-LRL)


Submitted:   May 18, 2016                    Decided:    May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Tyrone Gary-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gregory        Tyrone   Gary-Bey      seeks        to   appeal       the   district

court’s     order    denying    relief     on    his    28   U.S.C.   § 2254     (2012)

petition.      He also seeks to appeal the district court’s order

denying his motion for evidentiary hearing and appointment of

counsel.     For the reasons that follow, we dismiss the appeal.

     Parties        are   accorded   30     days       after   the    entry     of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The     district     court’s    order       dismissing     Gary-Bey’s       § 2254

petition was entered on the docket on December 1, 2015.                              The

notice of appeal was filed on January 13, 2016. *                         Because Gary-

Bey failed to file a timely notice of appeal or to obtain an

extension    or     reopening   of   the       appeal    period,     we    dismiss   his

appeal of that order.


     *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
     Gary-Bey’s      appeal   is    timely    as     to    the     district   court’s

order denying his motion for evidentiary hearing and appointment

of counsel.         However, that order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(A)         (2012).             A      certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this      standard        by         demonstrating    that

reasonable    jurists      would     find     that        the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural        grounds,       the      prisoner     must

demonstrate    both    that   the    dispositive          procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Gary-Bey has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately




                                        3
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  4